Citation Nr: 1634514	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected left ankle disability.
 
2.  Entitlement to service connection for a right ankle condition, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2015 the Board remanded the claims to the agency of original jurisdiction (AOJ) for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in the informal hearing presentation dated August 3, 2016, the Veteran's representative has argued that the AOJ had failed to consider the Veteran's August 2015 VA examination in its November 2015 supplemental statement of the case (SSOC).  However, the AOJ has already considered the August 2015 VA examination in the previous September 2015 SSOC.  As such, a remand is not required for AOJ consideration.  

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right ankle condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by his service-connected left ankle disability.


CONCLUSION OF LAW

Service connection for the Veteran's right ankle condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, social security administration (SSA) records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  The August 2015 examination regarding the right ankle was conducted in accord with the Board's May 2015 remand requests.




Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Right ankle

The Veteran essentially asserts that his service-connected left ankle condition has caused or aggravated his right ankle condition.  

Specifically, he contends that ankle surgery from 1974 resulted in an altered gait, which required him to compensate for his left ankle impairment with the use of his right leg.  He described the use of his right leg as "excessive" which led to an onset of pain in his right ankle in approximately 1990.  See Veteran's statement dated October 15, 2009 and August 2015 VA examination.   

The Veteran has a diagnosis of right ankle osteoarthritis.  See August 2015 VA examination.   

As an initial matter, the Board observes that arthritis was not manifested during service or within one year of the Veteran's separation from active duty in 1987.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The service treatment records (STRs) are absent complaints, treatment or diagnosis of a right ankle condition.  Significantly, the Veteran's February 1986 exit examination provided no indication of any abnormalities regarding the right ankle.  Abnormalities of the lower extremities were specifically noted to be in relation to a left ankle condition with surgical scars due to a 1974 motorcycle accident.  As discussed in detail below, both VA examiners in May 2010 and August 2015 provided negative nexus opinions on a direct basis.  Based on these findings, entitlement to service connection for a right ankle condition on a direct basis is not warranted.  

As noted, the record does not reflect, and the Veteran does not assert, that a right ankle condition had its onset in service.  The Board notes that the Veteran does not report continuous right ankle pain or a continuous right ankle condition since service (only an altered gait since service) with symptoms with onset in approximately 1990.  Rather, the Veteran maintains that his right ankle condition is secondary to his service-connected left ankle condition.  Therefore, the remaining question is whether there is a nexus between the service-connected left ankle disability and the right ankle disability.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's right ankle condition is secondary to his service-connected left ankle disability.   

Private treatment records pertaining to the right ankle reflect treatment and complaints of right ankle pain from 2007.  At this time, the Veteran reported having pain for 4-5 years which had been worsening over the past few months and that he might have fractured his right ankle but at the time there were no fractures seen on X-rays.  A January 2007 X-ray documented arthritis with a previously healed fracture of the fibular proximal to the syndesmosis.  See January 2, 2007 private treatment record.  Again, in an August 26, 2008 evaluation of bilateral ankle pain, the Veteran reported he had right ankle pain with an injury from a couple years prior.  X-rays indicated early findings of degenerative arthritis.  As such, the private treatment records do not provide any medical evidence of an etiological link between the Veteran's left and right ankle disability.  Rather, they indicate a post-service right ankle injury.  

In a VA podiatry consult dated November 18, 2009, a surgeon noted the Veteran's history of left ankle fusion over 35 years ago which caused the Veteran's left leg to be shorter than his right.  He stated that this had caused problems with the longer leg (right leg), including foot and knee issues.  However, there was mention of the Veteran's right ankle.  Even if the right ankle had been listed, there was no rationale explaining why a shortened leg would have caused right leg issues.  As such, the opinion is entitled to low probative weight.     

The Veteran was afforded a VA examination in May 2010.  The VA examiner provided a diagnosis of a right distal fibula fracture with right ankle osteoarthritis.   The Veteran reported right ankle pain onset about 15 years prior with no injury that he recalled.  The January 2007 private treatment record (summarized above) was highlighted, with a note that the reference to the fracture seemed to be that the Veteran had indicated to his orthopedist that he had thought he had fractured his ankle and that it had been missed.  The VA examiner stated the problem was not secondary to his left ankle nor was it secondary to anything that occurred in service.  This was based upon the fact that he sustained a fracture to the right ankle several years ago with no indication that it had anything to do with his time in the service which ended in 1987.  Therefore, it was his opinion that his right ankle condition was not secondary to this left ankle or anything that occurred in service.  

The SSA granted disability benefits to the Veteran in a January 2012 decision due to a primary diagnosis of other and unspecified arthropathies and a secondary diagnosis of a thyroid gland neoplasm, malignant with an onset date of February 2011.  Right ankle pain was not asserted in his claim for benefits.  Of note is a private treating facility record dated August 8, 2011 which observed a severe antalgic gait as the Veteran was not able to place his heel on the floor with his left foot.  Although the records confirm an antalgic gait, the records do not address whether his right ankle is related to his service-connected left ankle condition.  

The Board found the 2010 VA examiner's opinion above did not contain sufficient information to adjudicate the claim as the VA examiner did not address whether the left ankle condition aggravated the Veteran's right ankle condition beyond the natural progression.  In a May 2015 Remand, a new VA examination and opinion was requested to address the etiology of the condition on a direct and secondary basis.   

The August 2015 VA examiner provided a negative nexus opinion for the Veteran's right ankle condition on a direct and secondary basis.  The Veteran's functional impairment of his left ankle condition, in his own words, was that his left ankle was fused at 90 degrees which affected his gait and he walked slowly.  The VA examiner indicated that the right ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness or due to or caused by the service-connected left ankle condition.  In support of his opinion, he stated that the STRs lacked any medical care for a right ankle condition.  Further, the Veteran first consulted an orthopedist in December 2006 for right ankle pain and reported to him that he might have fractured it.  X-rays from 2007 showed a well-healed fracture of the distal right fibula and found degenerative arthritis of the right ankle. Thus, the Veteran was first diagnosed with right ankle arthritis and the healed fracture in 2007.  (The Board notes the VA examiner initially referenced a December 2006 record in error; however, the examiner is clearly talking about a January 2, 2007 record, as 2007 was later clarified in the opinion.  In this regard, the Board notes that the same page of the record has a date of both December 14, 2006 and January 2, 2007; see VBMS record dated August 28, 2009, p.6).  The medical literature did not support evidence of a deterious effect of an ankle joint arthrodesis on the contralateral joint but there was medical evidence to support that a fracture close to a joint could lead to arthritic change in that joint.  It was likely that the arthritis was a consequence of the post-service distal fibula fracture (as reported in 2007).  

The VA examiner also opined there had been no aggravation of the condition by a service-connected condition.  In doing so, the examiner identified a baseline level of severity of the Veteran's right ankle condition as the date of a private orthopedic evaluation from August 26, 2008 which detailed tenderness over the anterolateral aspect of the right ankle, a stable ankle and a normal range of motion.  He observed that there was no evidence of right ankle pathology in the STRs.  In support of his opinion, he summarized X-ray findings from 2007 and explained that subsequent X-rays from 2010 and 2015 did not show objective evidence of a worsening, only the chronic degenerative changes.  The current examination showed tenderness over the distal fibula and full range of motion.  There was no swelling, the ankle was stable.  Hence, there had been no aggravation of the condition since the identified baseline.  

The Board finds the 2015 VA examination report which provided negative opinion a direct and secondary basis to be highly probative, as it was based on a thorough review of the Veterans medical records, evaluation of the Veteran, and cites to relevant medical principles.  Despite observing the Veteran's complaints of an altered gait due to his left ankle condition, the examiner was unable to find an etiological link between the conditions.  Rather, the examiner found the Veteran's post-service injury reported in 2007 was a more likely cause of the Veteran's right ankle arthritis.  In addition, a negative nexus opinion on a secondary basis was also provided by the May 2010 VA examiner, who also found the post-service injury was a more likely cause of his right ankle condition.

The Board has considered the lay statements of the Veteran asserting his service-connected left ankle condition caused his right ankle condition, including as due to an altered gait.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between a left ankle condition and a right ankle condition is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a right ankle condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right ankle condition is denied.  


REMAND

The Veteran also asserts entitlement to service connection for a right knee condition, to include as secondary to his left ankle condition.

The May 2015 Board remand requested a VA opinion which addressed the etiology of the Veteran's right knee condition on a direct and secondary basis, to include whether the Veteran's left ankle condition caused or aggravated his right knee condition beyond its natural progression.  The VA examiner first opined that the right knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness or due to or caused by the service-connected left ankle condition.  In support of his opinion, he observed that the Veteran started to complain of knee pain about 31 years after his accident in 1974 and about 18 years after retiring from the military.  The examiner noted the Veteran's contentions that his right knee pain is due to a gait dictated by his left ankle arthrodesis.  Medical literature did not support this finding as it did not indicate that an ankle fusion caused contralateral knee joint pathology.  Further, the X-ray findings and report from the bursectomy in 2006 did not indicate wear and tear expected to be present and caused by 31 years of an abnormal gait.  

In opining whether the right knee condition was aggravated beyond the natural progression of the service-connected left ankle condition, he found that no baseline level of severity of the condition could be identified.  In doing so, he observed that there was no medical evidence of any right knee complaints until June 2005.  A right knee MRI was done one year later showing tendonitis and bursitis and he underwent subsequent prepatellar bursitis open surgery.  There were no further right knee concerns or medical care/treatment since.  The current examination showed subjective tenderness on palpation and knee films were normal.  Regardless, a negative opinion was provided regarding any aggravation of the right knee condition beyond its natural progression as the medical evidence did not show any follow up medical care and/or treatment for his right knee.  Here, the opinion remains unclear as a baseline level of severity was not identified but the examiner supports a finding of a negative opinion by identifying a lack of follow up medical care and treatment for his right knee (post-surgery in 2005).  The significance of the lack of follow-up care, normal examination and X-rays was not explained; further rationale is needed.  As such, an addendum opinion is required to adequately address whether the Veteran's right knee condition was caused or aggravated by his service-connected left ankle condition.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner to provide an addendum opinion regarding the etiology of the Veteran's right knee condition on a secondary basis.   If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.

Based on a review of the claims file the examiner must provide a written response to the following:

Is it at least as likely as not (i.e., a probability of 50 % or greater) that any right knee disability was caused or aggravated by his service-connected left ankle disability.  

The term "aggravation" means a permanent worsening of a disability beyond its natural progression as opposed to temporary exacerbations of symptoms.

Consider the contentions regarding the impact of any altered biomechanics or gait.  

2.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.



(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


